CONCURRING OPINION OP
COKE, J.
I .concur in the conclusion that the decree appealed from should be reversed. Under the allegations of the bill of complaint, the petitioner, if the facts alleged are proven, is entitled to relief. But I am unable to concur in the conclusion contained in the majority opinion to the effect that the loss of revenues to complainant, which *165it would receive from non-subscribers, and which has been occasioned by the publication of respondent’s directory, affords a proper ground for equitable relief. I am not converted to the idea that the complainant enjoys an exclusive right to publish the names and numbers of its subscribers, and when it is attempted to extend this right to include the publication of the names of non-subscribers I respectfully dissent. I hold to the view that if complainant is to prevail at all in this cause it must do so, not because of the loss of the one dollar which it has been accustomed to collect from each non-subscriber whose name it has printed in its directory, but upon the broader ground that as a public utility its service to the public is being impaired by the wrongful acts of the respondent.